Citation Nr: 1825065	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid type, with depression and anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003.  He had additional service with the Army National Guard, to include a period of active duty for training from June 2001 to October 2001.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied service connection for schizophrenia, paranoid type, with depression and anxiety.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO on his July 2012 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in February 2014 by way of a November 2013 letter.  This letter was sent to his address of record and was not returned as undeliverable.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed to adjudicate the Veteran's claim as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

The Board points out that additional relevant evidence has been added to the record since the most recent adjudication of the Veteran's claim in a July 2012 statement of the case and that this evidence has not been considered by the agency of original jurisdiction (AOJ) in conjunction with the matter on appeal.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2017) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  As the Board is granting the claim of service connection for schizophrenia, paranoid type, with depression and anxiety, however, a waiver is not required and the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of adjudicating the service connection claim decided herein.  38 U.S.C. § 7105 (e)(1) (2012) (providing that the Board may initially review evidence submitted by a claimant); see 38 C.F.R. § 20.1304 (c) (providing that the Board may initially review evidence, if the benefit sought on appeal is fully granted).

Finally, the Board notes that, during the pendency of this appeal, in a July 2014 rating decision, the RO denied service connection for lumbosacral strain with mechanical low back pain syndrome.  Later that month, the Veteran filed a notice of disagreement.  A statement of the case was issued in January 2017, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in February 2017, and a VA Form 8, Certification of Appeal, pertaining to the back issue was completed later in February 2017.  Regardless, the back issue cannot yet be addressed by the Board because there is a pending request for a Board hearing.  This matter may be the subject of a future Board decision, if necessary.


FINDING OF FACT

The Veteran's current schizophrenia, paranoid type, with depression and anxiety had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia, paranoid type, with depression and anxiety, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for schizophrenia, paranoid type, with depression and anxiety, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the report of an October 2008 VA psychiatric examination reveals that the Veteran has been diagnosed as having schizophrenia, paranoid type, with depression and anxiety.  Thus, a current psychiatric disability has been demonstrated.

There is also medical opinion evidence that the Veteran's diagnosed psychiatric disability had its onset in service.  The physician who conducted the October 2008 VA psychiatric examination opined that the Veteran's "schizophrenia began in military service."  Although the examiner did not have the Veteran's physical claims file for review, the examiner elicited from the Veteran his military background, medical history, past symptoms, and current complaints.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

Moreover, despite the fact that the October 2008 examiner did not provide a specific rationale for his opinion, the examiner nonetheless concluded based upon an examination of the Veteran and consideration of his reported history that his current psychiatric disability had its onset in service.  The October 2008 opinion is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no medical opinion contrary to that of the October 2008 opinion with respect to whether the Veteran's claimed psychiatric disability had its onset in service.

Therefore, the evidence indicates that the Veteran's current schizophrenia, paranoid type, with depression and anxiety had its onset in service.  There is no medical opinion contrary to this conclusion.  Thus, service connection for schizophrenia, paranoid type, with depression and anxiety is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board points out that the benefit granted herein is service connection for schizophrenia, paranoid type, with depression and anxiety.  As noted by the Veteran's representative in its March 2018 Informal Hearing Presentation, there is evidence of additional psychiatric diagnoses during the claim period.  Nevertheless, given that there is no evidence to distinguish between all of the symptoms of the Veteran's psychiatric disabilities, a separate decision as to entitlement to service connection for a psychiatric disability other than schizophrenia, paranoid type, with depression and anxiety is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Thus, in applying the benefit of the doubt doctrine, all of the Veteran's psychiatric symptoms must, therefore, be attributed to his now service-connected schizophrenia, paranoid type, with depression and anxiety.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

ORDER

Entitlement to service connection for schizophrenia, paranoid type, with depression and anxiety, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


